Exhibit 10.5 

 



FOURTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Fourth Amendment'”)
is made and entered into as of January 17, 2014 (the "Amendment Effective
Date"), by and between THE AVENTINE GREENVILLE, LLC, a Delaware limited
liability company ("Seller") and TRADE STREET OPERATING PARTNERSHIP, LP, a
Delaware limited partnership ("Purchaser").

 

W I T N E S S E T H :

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 5, 2013, as previously amended by that certain (i)
First Amendment to Purchase and Sale Agreement dated December 11, 2013, (ii)
Second Amendment to Purchase and Sale Agreement dated December 26, 2013 and
(iii) Third Amendment to Purchase and Sale Agreement dated January 3, 2014
(collectively, the “Contract”); and

 

WHEREAS, Purchaser and Seller desire to amend the Contract as hereinafter set
forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the sum of Ten Dollars ($10.00) and other good and valuable
consideration, paid by each of the parties hereto to the other, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:

 

1.                  Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings respectively ascribed to them in the
Contract.

 

2.                  Inspection Period/Partial Release of Earnest Money.
Purchaser acknowledges and agrees that (a) the Inspection Period has expired and
the Phase I Deadline has passed, (b) Purchaser no longer has any right to
terminate the Contract pursuant to Section 3.2, and is bound to proceed to
Closing and consummate the transaction contemplated by the Contract, (c)
simultaneously with Purchaser's execution of this Fourth Amendment, Escrow Agent
shall release Three Hundred Thousand and No/100 Dollars ($300,000.00) of the
Earnest Money from escrow and deliver the same to Seller and (d) the Earnest
Money is heretofore nonrefundable to Purchaser but for Purchaser's right to a
return of such Earnest Money pursuant to the provisions of Sections 4.6, 6.2, or
7.1 of the Contract. For avoidance of doubt, in the event the Purchaser is
entitled to the return of the Earnest Money, then the Seller shall promptly
return the $300,000.00 portion of the Earnest Money (released to Seller) to
Purchaser.

 

3.                  Extension of Closing Date. The first sentence of Section 4.1
of the Contract is hereby deleted in its entirety and the following is
substituted in lieu thereof:

 

"The consummation of the transaction as contemplated hereby (“Closing”) shall he
held at the office of Escrow Agent on February 6, 2014 via escrow funds and
fully executed documents where neither the Purchaser nor the Seller nor either
party's attorneys are required to be present."

 

4.                  Ratification. Except as amended hereinabove, the Contract
remains unmodified and is hereby ratified and confirmed for all purposes and in
all respects.

 

5.                  Counterparts. This Fourth Amendment may be executed in
multiple, telecopied counterparts, all of which shall constitute one and the
same instrument.

 

6.                  Entire Agreement. The Contract, as amended by this Fourth
Amendment, constitutes the entire agreement of the parties with respect to the
subject matter thereof and fully supersedes any and all prior or contemporaneous
written or oral agreements and understandings between the parties pertaining to
such subject matter.

 

7.                  Time of the Essence. Time is of the essence with respect to
the Contract and this Fourth Amendment

 

 

[Signature pages follow]

 

 

 

 



  

IN WITNESS WHEREOF, Purchase and Seller have executed this Fourth Amendment as
of the Amendment Effective Date.

 

  SELLER:           THE AVENTINE GREENVILLE, LLC, a Delaware limited liability
company           By: Flournoy Development Company, LLC, a Georgia limited
liability company, its Manager             By: /s/ Thomas H. Flournoy      
Thomas H. Flournoy, President                   PURCHASER:       TRADE STREET
OPERATING PARTNERSHIP, LP, a Delaware limited partnership           By: Trade
Street OP GP, LLC, a Delaware limited liability company, its general partner    
        By: Trade Street Residential, Inc., a
Maryland corporation,  its sole member                     By: /s/ Richard Ross
    Name: Richard Ross     Title: Chief Financial Officer

 





 

